Exhibit 10.2

VULCAN MATERIALS COMPANY

SECOND AMENDMENT TO CREDIT AGREEMENT

﻿

﻿

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment 2”) is made and
entered into as of April 10, 2020, by and among VULCAN MATERIALS COMPANY, a New
Jersey corporation (the “Borrower”), each of the Guarantors (the Borrower and
the Guarantors, collectively, the “Credit Parties”), the Lenders party hereto,
and TRUIST BANK, successor by merger to SunTrust Bank, as the Administrative
Agent (the “Administrative Agent”). 

W I T N E S S E T H  :

WHEREAS, the Borrower, the Guarantors, the Lenders, and the Administrative Agent
are party to that certain Credit Agreement dated as of December 21, 2016 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Agreement”); 

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders make certain modifications to the Agreement, and the Administrative
Agent and the Lenders party hereto have agreed to such modifications subject to
the terms and conditions set forth below.

NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

SECTION 1. Definitions.  Unless otherwise specifically defined herein, each term
used herein (and in the preamble and recitals above) which is defined in the
Agreement shall have the meaning assigned to such term in the Agreement.

SECTION 2. Amendments to Agreement. 

(a) Section 1.1 of the Agreement is hereby amended as follows:

(i) The following new defined terms are hereby added thereto in appropriate
alphabetical order:

“364-Day Credit Agreement” shall mean that certain 364-Day Credit Agreement
dated as of April 10, 2020, by and among the Borrower, each of the Persons party
thereto as guarantors, the lenders from time to time party thereto, Truist Bank,
as administrative agent, and the other parties thereto, as amended, restated,
replaced, supplemented, or otherwise modified from time to time.

“364-Day Credit Agreement Closing Date” shall mean April 10, 2020.

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person subject to IFPRU
11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(ii) The following definitions are hereby amended so that they read, in their
entirety, as follows:

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.





Exhibit 10.2 – Page 1

--------------------------------------------------------------------------------

 

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule, and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

(iii) Clause (a) of the definition of “Permitted Liens” is hereby amended so
that it reads, in its entirety, as follows:

(a)(i) any Lien in favor of the Administrative Agent for the benefit of the
Lender Group securing the Obligations, (ii) any Lien in favor of the
Administrative Agent or any other member of the Lender Group on cash collateral
to support Letter of Credit Obligations and (iii) any Lien in favor of the
Administrative Agent (as defined in the 364-Day Credit Agreement) for the
benefit of the Lender Group (as defined in the 364-Day Credit Agreement)
securing the Obligations (as defined in the 364-Day Credit Agreement), provided
that, with respect to this clause (iii), to the extent any such Lien is granted,
the Obligations hereunder shall be secured equally and ratably with such
Obligations (as defined in the 364-Day Credit Agreement);

(b) Article 1 of the Agreement is hereby amended by adding the following as a
new Section 1.5:

Section 1.5Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws), (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

(c) Section 7.6 of the Agreement is hereby amended so that it reads, in its
entirety, as follows:

Section 7.6Restrictive Agreements.  No Credit Party will, directly or
indirectly, enter into after the Closing Date any agreement that prohibits,
restricts or imposes any condition upon (a) its ability to create, incur or
permit any Lien upon any of its assets, or (b) the ability of any of its
Subsidiaries to pay dividends or other distributions with respect to its Equity
Interests, to make or repay loans or advances to any Credit Party, to Guarantee
Indebtedness of any Credit Party or to transfer any of its assets to any Credit
Party; provided that (i) the foregoing shall not apply to restrictions or
conditions imposed by (A) law, (B) this Agreement or any other Loan Document or
(C) the 364-Day Credit Agreement or any other Loan Document (as defined in the
364-Day Credit Agreement), in each case with respect to this clause (C), as in
effect on the 364-Day Credit Agreement Closing Date, (ii) the foregoing shall
not apply to (A) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or assets pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or the assets being
sold and such sale is permitted hereunder or (B) customary restrictions and
conditions contained in agreements with depositaries, securities intermediaries
and other financial institutions relating to accounts maintained by a Credit
Party, (iii) clause (a) shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions and conditions apply only to the assets securing such
Indebtedness, (iv) clause (a) shall not apply to customary provisions in leases
restricting the assignment thereof and (v) clauses (a) and (b)



Exhibit 10.2 – Page 2

--------------------------------------------------------------------------------

 

shall not apply to Indebtedness incurred after the Closing Date so long as
restrictions contained in such Indebtedness are not more restrictive, taken as a
whole, than the restrictions in the 2007 Indenture as in effect on the Closing
Date.

(d) Section 10.23 of the Agreement is hereby amended so that it reads, in its
entirety, as follows:

Section 10.23Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

(e) Article 12 of the Agreement is hereby amended by adding the following as a
new Section 12.5:

Section 12.5Acknowledgement Regarding Any Supported QFCs.  To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
agreement or instrument that is a QFC (such support, “QFC Credit Support” and
each such QFC a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.



Exhibit 10.2 – Page 3

--------------------------------------------------------------------------------

 

(b)As used in this Section 12.5, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

﻿

“Covered Entity” means any of the following:

﻿

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

﻿

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or

﻿

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

﻿

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

﻿

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(f) Article 12 of the Agreement is hereby amended by adding the following as a
new Section 12.6:

Section 12.6Electronic Signatures.  The words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to this Agreement or any
other document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

(g) All references in the Agreement to “SunTrust Bank” are hereby amended to
refer to “Truist Bank” or “Truist Bank, successor by merger to SunTrust Bank,”,
as applicable.

(h) All references in the Agreement to the “State of Georgia” are hereby amended
to refer to the “State of North Carolina”, and all references in the Agreement
to “Atlanta, Georgia time” are hereby amended to refer to “Charlotte, North
Carolina time”.

SECTION 3. Representations and Warranties.  Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

(a) Each of the representations and warranties made by any Credit Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of such date except to the extent
that such representations and warranties relate to an earlier date, in which
case such representation and warranty was true and correct in all material
respects as of such earlier date.

(b) As of the date hereof there exists no Default or Event of Default and
immediately after giving effect to this Amendment 2 there will exist no Default
or Event of Default.

(c) Each Credit Party has the power and is duly authorized to enter into,
deliver, and perform this Amendment 2.

(d) This Amendment 2 is the legal, valid, and binding obligation of the Credit
Parties enforceable against the Credit Parties in accordance with its terms.



Exhibit 10.2 – Page 4

--------------------------------------------------------------------------------

 

SECTION 4. Conditions Precedent.  This Amendment 2 shall become effective only
upon the receipt by the Administrative Agent of this Amendment 2 duly executed
by each of the Credit Parties, the Administrative Agent and the Required
Lenders.

SECTION 5. Miscellaneous Terms.

(a) Loan Document.  For avoidance of doubt, the Credit Parties, the Lenders
party hereto, and the Administrative Agent hereby acknowledge and agree that
this Amendment 2 is a Loan Document.

(b) Effect of Amendment 2.  Except as set forth expressly hereinabove, all terms
of the Agreement and the other Loan Documents shall be and remain in full force
and effect, and shall constitute the legal, valid, binding, and enforceable
obligations of the Credit Parties.

(c) No Novation or Mutual Departure.  The Credit Parties expressly acknowledge
and agree that (i) there has not been, and this Amendment 2 does not constitute
or establish, a novation with respect to the Agreement or any of the other Loan
Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 above, and (ii) nothing in this Amendment 2 shall affect or limit the
Administrative Agent’s or any Lender’s right to demand payment of liabilities
owing from any Credit Party to the Administrative Agent or the Lender under, or
to demand strict performance of the terms, provisions, and conditions of, the
Agreement and the other Loan Documents, to exercise any and all rights, powers,
and remedies under the Agreement or the other Loan Documents or at law or in
equity, or to do any and all of the foregoing, immediately at any time after the
occurrence of a Default or an Event of Default under the Agreement or the other
Loan Documents.

(d) Ratification.  The Credit Parties hereby restate, ratify, and reaffirm all
of their obligations and covenants set forth in the Agreement and the other Loan
Documents to which they are parties effective as of the date hereof.

(e) Claims.  To induce the Administrative Agent and the Lenders to enter into
this Amendment 2 and to continue to make advances pursuant to the Agreement
(subject to the terms and conditions thereof), the Credit Parties hereby
acknowledge and agree that, as of the date hereof, and after giving effect to
the terms hereof, there exists no right of offset, defense, counterclaim, claim,
or objection in favor of any Credit Party or arising out of or with respect to
any of the Loans or other obligations of any Credit Party owed to the
Administrative Agent and the Lenders under the Agreement or any other Loan
Document.

(f) Release.  In consideration of the agreements contained herein, the Credit
Parties hereby waive and release each of the Lender Group members and their
respective directors, partners, officers, employees and agents, from any and all
claims and defenses, known or unknown as of the date of this Amendment 2, with
respect to the Agreement, the other Loan Documents and the transactions
contemplated thereby on or before the date of this Amendment 2.

(g) Counterparts.  This Amendment 2 may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. 

(h) Fax or Other Transmission.  Delivery by one or more parties hereto of an
executed counterpart of this Amendment 2 via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment 2.

(i) Recitals Incorporated Herein.  The preamble and the recitals to this
Amendment 2 are hereby incorporated herein by this reference.

(j) Section References.  Section titles and references used in this Amendment 2
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.

(k) Further Assurances.  The Credit Parties agree to take, at the Credit
Parties’ expense, such further actions as the Administrative Agent shall
reasonably request from time to time to evidence the amendments set forth herein
and the transactions contemplated hereby.

(l) Governing Law.  This Amendment 2 shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.



Exhibit 10.2 – Page 5

--------------------------------------------------------------------------------

 

(m) Severability.  Any provision of this Amendment 2 which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

(n) Reaffirmation of Guarantors.  Each Guarantor (i) consents to the execution
and delivery of this Amendment 2, (ii) reaffirms all of its obligations and
covenants under the Agreement and the other Loan Documents to which it is a
party, and (iii) agrees that none of its respective obligations and covenants
shall be reduced or limited by the execution and delivery of this Amendment 2.

[SIGNATURES ON FOLLOWING PAGES]

 

Exhibit 10.2 – Page 6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment 2 to be duly
executed by their respective authorized officers as of the day and year first
above written.

﻿

﻿

 

 

/s/ C. Wes Burton, Jr.

C. Wes Burton, Jr.

Vice President and Treasurer 

 

 

 

BORROWER:

VULCAN MATERIALS COMPANY, as the Borrower

 

By:             /s/ C. Wes Burton, Jr.

      Name: C. Wes Burton, Jr.

      Title:   Vice President and Treasurer 

 

﻿

﻿

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ C. Wes Burton, Jr.

C. Wes Burton, Jr.

Vice President and Treasurer

 

 

GUARANTORS:

 

 

AGGREGATES USA, LLC

AGGREGATES USA (AUGUSTA), LLC

AGGREGATES USA (MACON), LLC

AGGREGATES USA (SAVANNAH), LLC

AGGREGATES USA (SPARTA), LLC

ARUNDEL COMPANY, LLC

DMG EQUIPMENT COMPANY, LLC

FLORIDA ROCK INDUSTRIES, INC.

HARPER BROTHERS, LLC

LEGACY VULCAN, LLC

MARYLAND STONE, LLC

MCCARTNEY CONSTRUCTION COMPANY, INC.

MCCARTNEY CONSTRUCTION COMPANY, L.L.C.

S & G CONCRETE COMPANY, LLC

TCS MATERIALS, LLC

VIRGINIA CONCRETE COMPANY, LLC

VULCAN AGGREGATES COMPANY, LLC

VULCAN CONSTRUCTION MATERIALS, LLC

 

By:               /s/ C. Wes Burton, Jr.

Name:C. Wes Burton, Jr.

Title:Vice President and Treasurer

 





Exhibit 10.2 – Page 7

--------------------------------------------------------------------------------

 



﻿

FULTON CONCRETE COMPANY, LLC

 

By:              /s/ C. Wes Burton, Jr.

Name:C. Wes Burton, Jr.

Title:Vice President and Assistant Treasurer

﻿

SOUTHWEST GULF RAILROAD COMPANY

 

By:              /s/ C. Wes Burton, Jr.

Name:C. Wes Burton, Jr.

Title:Vice President and Assistant Treasurer

﻿

 

 

 

 

/s/ C. Wes Burton, Jr.

C. Wes Burton, Jr.

Assistant Treasurer

 

 

 

 

 

/s/ C. Wes Burton, Jr.

C. Wes Burton, Jr.

Treasurer and Assistant Secretary

 

 

 

 

 

 

/s/ C. Wes Burton, Jr.

C. Wes Burton, Jr.

Vice President, Treasurer, and Assistant Secretary

 

 

 

 

 

 

              /s/ C. Wes Burton, Jr.

C. Wes Burton, Jr.

Assistant Treasurer

 

 

 

 

 

 

             /s/ Randy L. Pigg

Randy L. Pigg

Vice President

 

 



Exhibit 10.2 – Page 8

--------------------------------------------------------------------------------

 

﻿

CALMAT CO.

TRIANGLE ROCK PRODUCTS, LLC

 

By:              /s/ C. Wes Burton, Jr.

Name:C. Wes Burton, Jr.

Title:Assistant Treasurer

 

AZUSA ROCK, LLC

 

By:              /s/ C. Wes Burton, Jr.

Name:C. Wes Burton, Jr.

Title:Treasurer and Assistant Secretary

 

VULCAN LANDS, INC.

 

By:               /s/ C. Wes Burton, Jr.

Name:C. Wes Burton, Jr.

Title:Vice President, Treasurer, and Assistant Secretary

 

BLUE PINE HOLDINGS, LLC

 

By:               /s/ C. Wes Burton, Jr.

Name:C. Wes Burton, Jr.

Title:Assistant Treasurer

VULCAN ASPHALT, LLC

 

By:              /s/ Randy L. Pigg

Name:Randy L. Pigg

Title:Vice President

 

﻿

﻿

﻿

 

 

/s/ Anika Kirs

 

 

 

 

 



Exhibit 10.2 – Page 9

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDERS:

TRUIST BANK, as the Administrative Agent, an Issuing Bank, Swing Bank and a
Lender

 

By:             /s/ Anika Kirs

      Name: Anika Kirs

      Title:   Vice President

 

 

﻿

U.S. BANK NATIONAL ASSOCIATION, as a Lender

﻿

By:              /s/ Jon Lindvall

      Name:  Jon Lindvall

      Title:    Senior Vice President

﻿

BANK OF AMERICA, N.A., as a Lender

﻿

By:             /s/ Miles Nerren

      Name: Miles Nerren

      Title:   Vice President

﻿

REGIONS BANK, as a Lender

﻿

By:             /s/ Cory D. Guillory

      Name: Cory D. Guillory

      Title:   Director & SVP





Exhibit 10.2 – Page 10

--------------------------------------------------------------------------------

 



GOLDMAN SACHS BANK USA, as a Lender

﻿

By:              /s/ Jamie Minieri

      Name:  Jamie Minieri

      Title:    Authorized Signatory

﻿

THE NORTHERN TRUST COMPANY, as a Lender

﻿

By:              /s/ Kimberly A. Crotty

      Name:  Kimberly A. Crotty

      Title:    Vice President

﻿

SYNOVUS BANK, as a Lender

﻿

By:              /s/ Robert Haley

      Name:  Robert Haley

      Title:    Corporate Banker

﻿

ATLANTIC CAPITAL BANK, N.A., as a Lender

﻿

By:              /s/ Dick Ridenhour

      Name:  Dick Ridenhour

      Title:    Senior Vice President

﻿

FIRST HORIZON BANK, as a Lender

﻿

By:            /s/ K. Lebron Womack

      Name: K. Lebron Womack

      Title:   Senior Vice President

﻿

﻿



Exhibit 10.2 – Page 11

--------------------------------------------------------------------------------